931 F.2d 62
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.Manuel Sesario DEPINEDA, Petitioner-Appellant,v.Mark MCKENNA, Lou Hesse, Duane L. Woodard, Respondents-Appellees.
No. 90-1312.
United States Court of Appeals, Tenth Circuit.
April 24, 1991.

Before STEPHEN H ANDERSON, TACHA and BROBRY, Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Petitioner-appeallant Manuel Sesario Depineda was convicted of first degree murder in Colorado state court.  Petitioner is currently serving a life sentence at the Colorado Department of Corrections' Fremont Correctional Facility, Canon City, Colorado.


3
In his petition for writ of habeas corpus, petitioner asserts three grounds for relief:  (1) he was convicted under a statute that had been amended at the time of his indictment;  (2) the trial court erroneously instructed the jury that the court, and not the jury, would determine petitioner's sentence;  and (3) the information charging petitioner was defective.  The district court denied the petition.


4
Because petitioner is representing himself, his petition will be construed liberally.    Haines v. Kerner, 404 U.S. 519, 520-21 (1972).  A petition for writ of habeas corpus will be granted by this court only if errors in the state court proceeding denied petitioner's constitutional rights.    Brinlee v. Crisp, 608 F.2d 839, 842 (10th Cir.1979).  An alleged violation of state law or procedure alone does not state a cognizable claim for violation of federal constitutional rights.  Id.  We agree with the district court that petitioner's claims do not present a federal question.  Although petitioner has clothed his claims in federal constitutional language, he has raised only questions of state law.  The errors alleged are not of such constitutional magnitude that they are valid habeas corpus claims.


5
Petitioner has not made a substantial showing of the denial of an important federal right by demonstrating that the issues raised are debatable among jurists, that a court could resolve the issues differently, or that the questions deserve further proceedings.    Barefoot v. Estelle, 463 U.S. 880 (1983).  The certificate of probable cause is therefore denied and the appeal is DISMISSED.  The motions pending before this court relating to this appeal are DENIED.  The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3